Citation Nr: 9908979	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to a compensable evaluation for headaches.

2. Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1975 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran was granted service connection for his headaches 
in April 1997 and assigned a zero percent evaluation.  He 
appealed for a compensable rating.  In October 1997, the RO 
declined, in pertinent part, to increase the rating for 
headaches or to establish service connection for 
schizophrenia.


FINDINGS OF FACT

1. The veteran's headaches are not manifested by 
characteristic prostrating attacks
averaging one in 2 months over last several months.

2.  The veteran's schizophrenia clearly and unmistakably 
preexisted active service and was not chronically worsened 
while he was on active duty.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for the 
service connected headaches have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1998).

2.  The veteran schizophrenia preexisted service and was not 
aggravated by military service. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1131, 1153 (West 1991); 38 C.F.R. § 3.304, 3.306 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to an increased (compensable) evaluation for 
headaches

The veteran has claimed entitlement to a compensable rating 
for his service connected headaches.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception with the initial rating award dated 
April 1997.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and VA has a duty to assist the veteran in the 
development of facts pertinent to the claim.  See Fenderson 
v. West, No. 96-947, slip op. at 21 (U.S. Vet. App. Jan. 20, 
1999) (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examination and treatment reports described 
below, and the Board is satisfied that all relevant facts 
have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998). 

In the present case, the veteran claims that his headaches 
are more severely disabling than reflected by his 
noncompensable rating.  Specifically, he asserts that he 
wakes up with a tension headache every morning accompanied by 
a high fever.  He reports that his headaches occur daily and 
that he has tried various medications without relief. 

The service medical records show that the veteran was 
evaluated and treated on several occasions while on active 
duty (1975-1977) for headaches.  There is no indication of a 
head injury or migraine syndrome. 
The post-service clinical evidence of record consists of a 
March 1997 VA examination and VA outpatient treatment notes 
from February to October 1997.  At the VA examination, the 
veteran related that he had a long-standing history of 
headaches and told the examiner of his daily bouts with 
headaches and high fevers.  The examiner diagnosed the 
veteran with tension type headaches that are long standing.  
The examiner noted that the veteran had made frequent reports 
of headaches while in service and that these headaches may be 
related to his depression or other psychiatric conditions.  
The examiner also noted that the veteran appears to have 
benign essential tremors.

The veteran further sought VA outpatient treatment in 
September 1997.  There the veteran reported to the 
psychiatrist that he had frequent headaches, but there was no 
clinical assessment of those headaches.

The veteran himself has made several statements concerning 
the headaches and their affect on his life.  In a statement 
received in April 1997, the veteran again reported that he 
wakes up every morning with his head pounding, "ticking like 
a time bomb," and that he wakes in a trance like state, 
causing him to fall when he tries to get out of bed.  He 
argues, in essence, that his headaches are severe and cause 
serious problems in his ability to function.

The veteran's disability is rated as noncompensable under 
Diagnostic Code 8100, for migraines.  That code provides that 
a 10 percent evaluation is warranted for migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over last several months.  A noncompensable rating is 
warranted where there are less frequent attacks.

The clinical evidence of record establishes that the veteran 
has a current diagnosis of tension headaches and that he 
reports daily headaches upon awakening.  However, there is no 
clinical evidence that the veteran suffers from any 
prostrating attacks.  The clinical record is devoid of 
records relating to the diagnosis or treatment of such 
attacks.  In fact, aside from the history of headaches 
reported upon the VA compensation examinations in 1997, there 
is no medical evidence of evaluation or treatment for post-
service headaches.  It is also interesting to note that a 
recent VA examiner suggested that the veteran's headaches 
might be related to his non-service-connected depression or 
other psychiatric illness.  In any event, the evidence does 
not establish that the veteran suffers from the type of 
attacks necessary to warrant a compensable rating under 
38 C.F.R. § 4.124a, Code 8100. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered.  A 10 percent rating is warranted for headaches 
secondary to brain trauma under 38 C.F.R. § 4.124a, Code 
8045, but the veteran's headaches have not been attributed to 
brain trauma.  The service medical records do not show a head 
injury and it is not contended otherwise. 

The Board further finds that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his headaches have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for his 
headaches. There has been no evidence submitted that the 
veteran is unemployable due to this disability.  The VA 
examiner did not give an opinion as to the employability of 
the veteran.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

II. Entitlement to service connection for schizophrenia.

As a preliminary matter, the Board notes that the veteran has 
submitted a well-grounded claim within 38 U.S.C.A. § 5107(a).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  The presumption only attaches where there has been 
an induction examination in which the disability subsequently 
noted was not detected.  See Bagby, supra.

In the present case, the veteran's entrance examination does 
not show any mental health problems.  However, a Medical 
Board convened in July 1977 found that the veteran had 
complained in March 1976 of recurrent headaches and the 
feeling of being paralyzed from the neck down for brief 
periods of time.  He had been experiencing auditory and 
visual hallucinations and these had increased until recently 
he had become convinced that he was a prophet with the key to 
the bottomless pit and he must tell all the nations about his 
mission.  He also reported a past history of auditory and 
visual hallucinations when he was 14 years old, although he 
had not received psychiatric treatment.  He had grandiose 
delusions.  He was diagnosed with paranoid state-paranoid 
grandiosity.  The Board thus found the veteran medically 
unfit.  The Medical Board further found that the veteran's 
psychiatric disorder preexisted service and was not 
aggravated therein.  He was thus discharged with a history of 
psychiatric illness.

The only post-service medical evidence is recent in date.  In 
February 1997, a clinical psychologist reported that the 
veteran stated that he sees "ghosts" approximately twice a 
week, and he gave a history of these episodes while in 
service, which were diagnosed as visual hallucinations.  
Similarly, at a March 1997 VA examination the veteran 
reported sleep disturbances and nightmares but denied feeling 
things like anxiousness, irritability, hopelessness, or 
helplessness.  The examiner diagnosed the veteran with mild 
alcohol abuse.  No psychological illness was diagnosed at 
that time.  However, the record also includes VA outpatient 
treatment reports from June to October 1997.  In September 
1997 the veteran reported that he thought the devil, 
disguised as a little boy, may be after him.  He also thought 
sometimes that the mafia was after him, although he had no 
idea why.  He also believed he had the power to read other 
people's thoughts, although they could not read his.  The 
physician diagnosed the veteran with paranoid type 
schizophrenia.

The Board finds that the veteran's disorder preexisted 
service.  Although his entrance examination was negative for 
any psychological illness, the veteran later reported a 
history of visual hallucinations beginning at age 14.  
Further, the Medical Board's contemporaneous examination 
found that the veteran's psychiatric disorder, diagnosed at 
that time as paranoid state with paranoid grandiosity, 
preexisted service.  This competent medical evidence 
constitutes clear and unmistakable evidence that a mental 
illness existed prior to service and is sufficient to rebut 
the presumption of soundness at the time of entrance into 
service.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
Therefore, the issue becomes whether the veteran's mental 
illness was aggravated by his service.

Regulations provide that pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In 
deciding a claim based on aggravation, after having 
determined the presence of a pre-existing condition, the 
Board must first determine whether there has been any 
measured worsening of the disability during service, and then 
whether this worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

It is the decision of the Board that the evidence does not 
establish that the veteran's schizophrenia worsened during 
service.  The Medical Board, convened at the time of 
discharge, determined that the veteran's psychiatric disorder 
was not aggravated by service.  Further, the next medical 
report of treatment for the veteran's schizophrenia is dated 
in 1997, many years after his release from active service.  
In regards to the veteran's inservice psychiatric symptoms, 
the Board notes that the United State Court of Appeals for 
Veterans Claims has held that temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered aggravation unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The medical 
evidence does not suggest that the underlying condition 
worsened during service.  In support of this conclusion, the 
Board notes that the Medical Board specifically found that 
there was no aggravation of the disorder in service.  
Further, there is no record of treatment of the disorder 
until many years, specifically 20 years, after his release 
from service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for schizophrenia must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to a compensable rating for headaches is denied.

Entitlement to service connection for schizophrenia is 
denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

